,




             THE    ATTORSET          GENERAL
                        OF   TEXAS


                          bfxch 23, 1988




    Honorable Fred G. Rodriguez            Opinion No.   JM- 875
    Criminal District Attorney
    200 Main Plaza, Suite 406              Re: Whether a bail bonds-
    San Antonio, Texas 78205               man's security    deposit
                                           under   article    2372p,
                                           V.T.C.S., may be accepted
                                           in the form of combina-
                                           tion of cash and property
                                           (RQ-1336)

    Dear Mr. Rodriguez:

         you ask whether the Bexar County Bail Bond Board may
    accept from a bondsman applicant a combination of cash and
    property to meet the required $50,000 security deposit
    required by article 237213-3, V.T.C.S.

         Section 6(f) of article 2372~3-3 provides in part:

              (f) Upon notice from the   [county bail
           bond] board that the application has been
           tentatively approved, the applicant   shall
           then:

              (1) deposit with the county treasurer   of
           the county in which the license    is to be
           issued a cashier's check, certificate      of
           deposit, cash, or cash equivalent    in the
           amount indicated by the applicant under Sub-
           division (5) of Subsection (a) of Section   6
           of this Act but in no event less than
           $50,000 except in counties with populations
           of less than 250,000 persons by the most
           recent federal census,     the amount     for
           applicants in said counties shall be $10,000
           to be held in a special fund to be called
           the bail security fund; or

              (2) execute in trust to the board deeds
           to the property   listed by the applicant
P
           under Subdivision (4) of Subsection (a) of
           Section 6 of this Act, which property shall
           be valued  in the amount indicated on an


                                p. 4265
Honorable Fred G. Rodriguez - Page 2   04-875)
                                                                  .

                                                              ?



       appraisal by a member of the Society of Real
       Estate Appraisers or a Member of Appraisal
       Institute of the county in which      it is
       located, but in no event less than $50,000
       valuation, except in counties with popula-
       tions of less than 250,000 persons by the
       most recent federal census, the amount    for
       applicants  in    said counties   shall    be
       $10,000, the condition of the trust being
       that the property may be sold to satisfy any
       final judgment forfeitures that may be made
       in bonds on which the licensee    is surety
       after such notice and upon such conditions
       as are required by the Code of Criminal
       Procedure,  1965,       amended     *    bond
       forfeiture cases: thzs board shLl1 %e     the
       deeds of trust in the records of each county
       in which the property is located, and the
       applicant  shall    pay the   filing    fees.
       (Emphasis added.)

     You state that your question has been prompted by the
submission by an applicant of a certificate of deposit for
$20,000 and non-exempt property, valued at $30,000.00,   to
meet the $50,000 security deposit requirement.  We under-
stand your question to be whether an applicant must meet
the security deposit requirement by complying with either
subsection f(1) or subsection f(2) or whether an applicant
may rely on a combination of the type of security  identi-
fied in subsection f(1) and the type of security   identi-
fied in subsection f(2) to meet the $50,000 requirement.

     Section 5(f) of article 2372p-3 delineates         the
authority of the county bail bond board as follows:

           (1) To exercise any powers incidental or
       necessary to the administration of this Act,
       to supervise and regulate all phases of the
       bonding business and enforce this Act within
       the county, and to prescribe    and post any
       rules necessary to implement this Act:

          (2) To conduct hearings   and investiga-
       tions and make determinations respecting the
       issuance, refusal, suspension, or revocation
       of licenses to bondsmen within the provi-
       sions of this Act and to issue licenses to
       those applicants who do not qualify, and to
       suspend or revoke the licenses of licensees
       who commit violations under this Act or the



                          p. 4266
    Honorable Fred G. Rodriguez - Page 3          (JR-875)




           rules prescribed     by    the board     under    this
           A&[.]

         In Bexar  Countv Bail Bond Board v. Deckard,     604
S.W.2d 214 (Tex. Civ. APP. - San Antonio 1980, no writ)
    the rule-making authority of a county bail bond board was
    in issue. In Deckard, the court stated:

             The rule-making power delegated     to the
          board under the statute is merely the power to
          make rules relating to the making and setting
          of bail bonds in the county. There is no
          language granting power to make rules relating
          to the qualifications which must be met by
          applicants for licenses. A reasonable   inter-
          pretation of the statutory language supports
          the conclusion  that no such power may be
          implied. . . . [The statute1 desianates     the
          persons to whom licenses are to be issued,
          and the desianation  is in terms of oersons
          who ou 1 fv under the terms of the statute.
          (Emphazii added.)
- 604 S.W.2d at 217.

         An agency may not by its own rules extend or add to
    the powers listed in the statute.       Attorney  General
    Opinion 374-251 (1984).

         We think that section      6(f) defines a     board's
    authority to accept deeds of property in trust to meet the
    security deposit requirement.   An applicant desiring   to
    act as a bondsman  in Bexar County may execute a deed to
    property to satisfy the security deposit requirement,  but
    in no event may the property be valued at less than
    $50,000. Therefore, we do not think that the board has
    authority to accept a deed to property valued at less than
    $50,000.

         Also, the word "or-" in ordinary and natural use has a
    disjunctive meaning.  Burnett v. State, 514 S.W.2d 939,
    940 (Tex. Crim. App. - 1974).

         Black's Law     Dictionary    defines     the   word   gror~t as
    follows:

              A disjunctive particle used to express an
           alternative or to give a choice of one among
P
           two or more things.    It is also used to
           clarify what has already been said, and
           in such cases, means  'in other words,'  'to


                                 p. 4267
Honorable Fred G. Rodriguez - Page 4      (m-875)




    , wit,' or 'that is to say.' The word 'or' is
      to be used as a function word to indicate an
      alternative  between different   or   unlike
      things. Citv of Toledo v. Lucas County
      Budaet Commission,  33 Ohio St. 2d 62, 294
N.E.2d 661, 663. In some usages, the word
      '01' creates a multiple     rather than an
      alternative obligation:  where necessary  in
      interpreting an instrument, 'or' may be con-
      strued to mean 'and.'   Atchison v. Citv of
      Enalewood. Colo., 568 P.2d 13, 18.

Black#s Law Dictionary 987 (5th ed. 1979).

     In Weir v. Bauer, 286 P. 936 (Utah 1930) the         Utah
Supreme Court, in addressing the meaning of the word      'or'
in a statute, stated:

       But the word    'and' can never be substituted
       for 'or' in     a statute when the meaning  of
       the language    used in the statute is clear
       and there is    nothing in it to call for the
       substitution.
286 P. at 945.

     Therefore, we read section 6(f) as permitting       a
bondsman in Bexar County to satisfy the security deposit
requirement by executing a deed to real property only in
accordance with the specific terms of section     6(f)(2).
Thus, the Bexar County Bail Bond Board may not accept from
a bondsman  applicant  a combination   of cash and real
property to meet the required $50,000 security deposit
required by article 2372p-3, V.T.C.S.

                          SUMMARY

          The Bexar County Bail Bond Board may not
       accept from a bondsman    applicant a certi-
       ficate of deposit for $20,000 and a deed to
       real property valued at $30,000 to meet the
       $50,000 security deposit requirement   under
       article 2372p-3, V.T.C.S.




                                    L-l-h
                                      Very truly yo   ,
                                             .


                                      JIM     MATTOX
                                      Attorney General of Texas




                            p. 4268
    Honorable Fred G. Rodriguez - Page 5 (JM-875)


h




    MARY KELLER
    First Assistant Attorney General

    LOU MCCRFARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Tom G. Davis
    Assistant Attorney General




                             p. 4269